THE THIRTEENTH COURT OF APPEALS

                                    13-17-00115-CV


                                   Jamie Marshall
                                         v.
                            Crown Asset Management, LLC


                                    On appeal from the
                      156th District Court of Aransas County, Texas
                                 Trial Cause No. 16-0037


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

December 14, 2017